Case 1:20-cv-24523-KMW Document 91 Entered on FLSD Docket 11/13/2020 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

  GILEAD SCIENCES, INC.; GILEAD SCIENCES
  IRELAND UC,

                         Plaintiffs,
                                             Civil Action No. 20-cv-24523-KMW
        v.

  AJC MEDICAL GROUP, INC.; ALLIANCE
  MEDICAL CENTER, INC.; ALLIED HEALTH
  ORGANIZATION, INC.; BAIKAL MARKETING
  GROUP, INC.; A BETTER YOU WELLNESS
  CENTER, LLC; 3RD STEP RECOVERY
  GROUP, INC. D/B/A CONTINENTAL
  WELLNESS CENTER; COMMUNITY HEALTH
  MEDICAL CENTER LLC; DOCTORS UNITED,
  INC. D/B/A DOCTORS UNITED GROUP;
  FLORIMED MEDICAL CENTER CORP.; JUAN
  JESUS SALINA, M.D. CORP.; LABS4LESS
  LLC; PHYSICIAN PREFERRED PHARMACY,
  INC.; POSITIVE HEALTH ALLIANCE, INC.;
  PRIORITY HEALTH MEDICAL CENTER, INC.;
  TESTING MATTERS INC.; UNITED CLINICAL
  LABORATORY LLC; UNITED PHARMACY
  LLC; WELL CARE LLC; TAMARA ALONSO;
  JEAN ALEXANDRE; CHENARA ANDERSON;
  MYRIAM AUGUSTINE; TWIGGI BATISTA;
  ARSEN BAZYLENKO; MICHAEL BOGDAN;
  BARBARA BRYANT; AUGUSTINE CARBON;
  JENNIFER JOHN CARBON; KHADIJAH
  CARBON; ALEJANDRO CASTRO; JOHN
  CATANO; JEAN CHARLOT; SHONTA
  DARDEN; ALEXANDER EVANS; MARIA
  FREEMAN; JESULA GABO; SHAJUANDRINE
  GARCIA; BARBARA GIBSON; KERLINE
  JOSEPH; VIERGELA JOSEPH; ANDRE KERR;
  GARY KOGAN; CASSANDRA LOUISSAINT;
  CORA MANN; NICK MYRTIL; IFEOMA
  NWOFOR; ERIK JOSEPH PAVAO; WILLIE
  PEACOCK; MICHAEL PIERCE; MICHEL
  POITEVIEN; JEAN RODNEY; TATIANA
  ROZENBLYUM; JUAN JESUS SALINA;
  DIMITRY SHAPOSHNIKOV; ROMAN
  SHEKHET; KIRILL VESSELOV; MIKHAIL
  VESSELOV; TOMAS WHARTON,

                         Defendants.
Case 1:20-cv-24523-KMW Document 91 Entered on FLSD Docket 11/13/2020 Page 2 of 2




                                          ORDER

          This matter is before the Court on the Stipulation and Proposed Order Extending

  Temporary Restraining Order, which has been executed by Plaintiffs Gilead Sciences Inc.

  and Gilead Sciences Ireland, UC and Defendants Allied Health Organization, Inc., A

  Better You Wellness Center, LLC, Myriam Augustine, Alejandro Castro, and Alexander

  Evans. [DE 75.] Upon review, it is ORDERED AND ADJUDGED that:

             1. The Stipulation and Proposed Order Extending Temporary Restraining

                 Order [DE 75] is APPROVED and ADOPTED as an Order of the Court.

             2. The Temporary Restraining Order [DE 27] is extended until January 21,

                 2021 as to Defendants Allied Health Organization, Inc., A Better You

                 Wellness Center, LLC, Myriam Augustine, Alejandro Castro, and

                 Alexander Evans.

          DONE AND ORDERED in Chambers in Miami, Florida, this 13th day of November,

  2020.




  Copies furnished to: All Counsel of Record
